Citation Nr: 0122525	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  97-11 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to restoration of a 70 percent rating for 
bilateral hearing loss.

2.  Entitlement to an increased rating for bilateral hearing 
loss subsequent to September 1, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from July 1940 to December 
1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, that reduced the rating for the veteran's 
service-connected bilateral hearing loss from 70 to 50 
percent, effective September 1, 1996.  This matter was 
previously before the Board in May 1998, April 1999 and June 
2000 at which times it was remanded to the RO for further 
evidentiary and procedural development.

The issue of an increased rating subsequent to September 1, 
1996, is deferred pending the completion being sought in the 
remand below.


FINDING OF FACT

Audiological findings in April 1996 show that the veteran had 
level VIII hearing in each ear.


CONCLUSION OF LAW

The criteria for restoration of a 70 percent evaluation for 
bilateral hearing loss effective September 1, 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991); 
38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII, Diagnostic 
Codes 6100-6110 (1998-1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
the instant case, the RO has met its duty to assist the 
veteran in the development of his claim for restoration of a 
70 percent rating for bilateral hearing loss effective 
September 1, 1996, under the VCAA.  By virtue of an April 
1996 rating decision and letter proposing to reduce the 
veteran's bilateral hearing loss rating, a February 1997 
statement of the case and several Supplemental Statements of 
the Case, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate his claim.  In response, the 
veteran submitted additional argument on the matter.  
Additionally, the RO has made attempts to obtain all 
identified medical records and has afforded the veteran VA 
examinations.  


Factual Background

In a January 1946 rating decision, the RO granted the 
veteran's claim for service connection for nerve deafness and 
assigned a noncompensable (0 percent) rating.  In an August 
1947 rating action, the rating for the hearing loss was 
increased to 10 percent evaluation effective from April 1, 
1946.  This rating was reduced to 0 percent effective from 
December 31, 1947, and increased to 20 percent effective from 
January 18, 1965.  

In October 1991 the veteran filed a claim for an increased 
rating for his hearing disability alleging that his hearing 
had worsened over the last few years.


On the authorized audiological evaluation in December 1991, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
30
65
70
75
85
63
LEFT
35
65
75
75
95
68

Speech recognition scores were 52 percent correct in both the 
right and left ears.  The examiner summarized by saying that 
the veteran had moderate sloping to profound sensorineural 
hearing loss bilaterally and that he may benefit from 
amplification.

In a February 1992 rating decision the RO increased the 
veteran's rating for bilateral hearing loss from 20 to 50 
percent effective from October 29, 1991.

In August 1995 the veteran filed a claim for an increased 
rating for his hearing loss asserting that his hearing had 
greatly deteriorated since the last examination.

In September 1995 the veteran submitted a private audiometric 
evaluation report in graph form from Miracle Ear which he 
said arose from a June 1994 evaluation. 

On the authorized audiological evaluation in September 1995, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
65
80
85
85
105
85
LEFT
60
75
80
90
105
88

Speech recognition scores were 48 percent correct in the 
right ear and 40 percent correct in the left ear.  The 
examiner stated that the veteran had severe to profound, 
bilateral sensory neural hearing loss.  He also said that the 
hearing loss had increased in the lower frequencies, 
especially in the four years since he was last seen.

In an October 1995 rating decision the RO increased the 
veteran's service-connected bilateral hearing loss from 50 to 
70 percent, effective from August 28, 1995.

In March 1996 the veteran requested an increase in his 70 
percent rating for his hearing loss contending that his 
hearing had worsened.  He enclosed a Beltone audiogram in 
graph form dated in March 1996.  The audiogram contains 
speech discrimination test results of 40 percent correct in 
the right ear and 28 percent correct in the left ear.

On the authorized audiological evaluation in April 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
65
70
80
85
100
84
LEFT
60
70
80
90
105
88

Speech recognition scores were 56 percent correct in the 
right ear and 58 percent correct in the left ear.  The 
examiner summarized by saying that the veteran had moderately 
severe to profound, bilateral sensory neural hearing loss.  
He also said that the veteran's hearing was essentially 
unchanged since September of 1995.

In April 1996 the RO informed the veteran of its proposal to 
reduce the veteran's rating for hearing loss from 50 to 70 
percent.  The proposed reduction was based on the April 1996 
VA audiological results.  The veteran was given 60 days in 
which to submit evidence as to why the reduction should not 
be made.

In a May 1996 statement, the veteran noted the VA examiner's 
statement in April 1996 that the veteran's hearing was 
essentially unchanged, and enclosed a private audiogram dated 
in May 1996 which he said showed that his hearing was worse 
than what had been shown at the VA examination.  The 
audiogram, which is in graph form, contains speech 
discrimination results of 36 percent correct in the right ear 
and 40 percent correct in the left ear.

In a May 1996 rating decision, the RO reduced the veteran's 
rating for bilateral hearing loss to 50 percent, effective 
from September 1, 1996.

The record contains a letter dated in June 1996 from a 
private internist, Eugene M. Busch, M.D., who said that he 
saw no improvement in the veteran's neurosensory hearing 
deficit and was not quite sure why there was a "20% decrease 
in his payment".  He said that the history of the veteran's 
problem was that it would get progressively worse with time 
and age.

In July 1996 the RO received a statement from a member of the 
veteran's church who said that the veteran could not hear the 
preacher at services or hear at meetings unless he sat within 
a few feet of the speaker.  She said that it seemed more 
likely that the veteran's compensation should be increased, 
not decreased.

The RO received a letter dated in July 1996 from David Weir, 
M.D., F.A.C.S., who performed a May 1996 audiological 
evaluation.  Dr. Weir said that audiometric evaluation 
revealed a severe to profound neurosensory hearing loss in 
both ears with a 70-decibel pure tone average in the right 
ear, and a 75 decibel pure tone average in the left ear.  
Speech discrimination was severely effected, being 36% on the 
right and 40% on the left.

In a July 1996 rating decision the RO continued the veteran's 
50 percent rating for bilateral hearing loss.

The veteran said in an August 1996 statement that he believed 
that VA had made its decision without looking at the total 
picture.  He said that consideration should also be given to 
the doctor's statements as well as statements from his 
friends. 

At a RO hearing in August 1997, the veteran testified that 
his hearing had not improved between the period of September 
29, 1995, to April 16, 1996, and if anything, his hearing has 
worsened.  He said that he had been seeing Dr. David Weir for 
about six months and Dr. Eugene Bush for approximately 20 
years.  

On file is an August 1997 statement from John W. McDonald, 
M.D., who said that he was the veteran's primary care 
physician and that the veteran had a neurosensory hearing 
loss bilaterally since service.  He said that the veteran 
required bilateral hearing aids in order to hear and that he 
was near totally deaf without his hearing aids.  He said that 
he expected that the veteran would require these of hearing 
aids for the remainder of his life and that it would not 
improve.

On the authorized audiological evaluation in July 1998, pure 
tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Ave.
RIGHT
65
65
70
80
100
80
LEFT
65
70
80
90
100
85

Speech recognition scores were 52 percent correct in the 
right ear and 52 percent correct in the left ear.  The 
examiner diagnosed the veteran as having a moderate sloping 
to profound, sensorineural hearing loss bilaterally.  She 
opined that when comparing this test to the last test of 
April 1996, there had been no change in hearing or 
discrimination levels.  She related that by comparing the 
test results to the results in October 1995, the thresholds 
at 1,000 and 2,000 hertz were slightly better in the right 
ear.  She noted that speech reception thresholds were 4 
percent and 12 percent improvement for the right and left 
ears when compared to that test result; however, test results 
were most consistent with the April 1996 test results.  The 
examiner indicated that improvement was not due to lip 
reading, as the veteran could not see her lips during 
testing.  She opined that the discrimination scores were a 
true basis of his understanding due to the amount of hearing 
loss that he had with no visual ques given.

In January 2000 a VA physician reviewed the veteran's chart 
in great detail regarding an apparent increase in the 
veteran's speech discrimination scores between 1991 and 1998.  
The examiner concluded that while the veteran and his spouse 
felt that his hearing had gone down over the years, a review 
of his chart revealed very clearly that the examining 
audiologist in 1991 determined that the veteran's speech 
discrimination scores in each ear were 52% and that these 
scores were identical to scores in July 1998.  The  accent of 
the provider could to some degree have altered the veteran's 
ability to understand the discrimination test, so that what 
appeared to be an increase in discrimination scores may 
actually be a better understanding of the examiner's speech 
patterns.  Nevertheless, the veteran's speech discrimination 
scores remained stable at 52% bilaterally.  The veteran's 
hearing and pure tone averages had dropped slightly in the 
higher tones, but as long as the discrimination scores 
remained stable, his disability determination should be based 
on these scores.  The impression was: no change in 
discrimination scores from 1991 to 1998.

A VA progress note dated in November 2000 shows that the 
veteran underwent an audiological assessment. 


Analysis

In an April 1996 rating action, the RO proposed reducing the 
veteran's service-connected bilateral hearing loss from 70 
percent to 50 percent based on VA audiological findings in 
April 1996.  The veteran was notified of the RO's intent to 
reduce his 70 percent rating by letter dated in April 1996.  
In the letter the veteran was afforded the opportunity for a 
hearing and was given 60 days in which to submit additional 
evidence to show why his compensation payments should be 
continued at their present level.  See 38 C.F.R. 
§ 3.105(e)(i).  By letter dated in June 1996, the RO informed 
the veteran of the decision to reduce his rating for his 
bilateral hearing loss to 50 percent, effective September 1, 
1996.  

The RO has thus complied with the procedures required under 
38 C.F.R. § 3.105 for reducing the veteran's disability 
rating by having notified him of his rights, giving him an 
opportunity for a hearing and time to respond, and making the 
reduction effective no sooner than permitted.  38 C.F.R. 
§ 3.105(e).

Having determined that the RO correctly followed the 
procedures for reducing the veteran's rating for his service-
connected bilateral hearing loss, the Board must now address 
whether VA has met its burden of proving that the reduction 
was warranted.

The veteran's 70 percent rating was made effective on August 
28, 1995, and continued in effect until August 31, 1996.  
Since the evaluation had not been in effect for five years or 
more, compliance with the provisions of 38 C.F.R. § 3.344(a) 
and (b) is not required.  38 C.F.R. § 3.344(c).  These 
provisions also do not apply to disabilities which have not 
become stabilized and are likely to improve.  Reexaminations 
disclosing improvement, physical or mental, in these 
disabilities will warrant reduction in rating.  38 C.F.R. 
§ 3.344(c).  

On June 10, 1999, amendments were made to the criteria for 
evaluating diseases of the ear and other sense organs, to 
include disability from hearing loss.  38 C.F.R. §§ 4.85 
(Tables VI & VIA), 4.86 (Table VII) and 4.87, Diagnostic 
Codes 6200, 6201 (1999); 64 Fed. Reg. 25202-25210.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In this regard, the General Counsel of VA has recently held 
that, ordinarily where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  See VAOPGCPREC 3-2000 (2000).  Under those 
circumstances, the General Counsel advised that it might be 
necessary for the Board to apply both the old and new 
versions of the regulation.  In this case, however, because 
the retroactive reach of the revised regulation under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change, and since this decision is 
confined to that period prior to the effective date of the 
revised regulation, the Board will consider this claim under 
the former regulation only.  See DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997); cf. VAOPGCPREC 3-2000 (which 
contemplates an appellate period that both precedes and 
succeeds the effective date of the regulatory change).  

Under the former regulation, evaluations for bilateral 
hearing loss range from noncompensable to 100 percent based 
on organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 hertz.  To evaluate the degree of disability 
for defective hearing, the rating schedule establishes eleven 
auditory acuity levels from level I (for essentially normal 
hearing) through level XI (for profound deafness).  38 C.F.R. 
§ 4.85.  The evaluations derived from the schedule are 
intended to make proper allowance for improvement by hearing 
aids.  Examination to determine this improvement is therefore 
necessary.  38 C.F.R. § 4.86.

In the instant case, hearing examination results from an 
April 1996 VA examination show that the veteran had an 
average pure tone threshold in his right ear of 84 and his 
left ear of 86.  His speech recognition score using the 
Maryland CNC Word List was 56 percent in the right ear and 58 
percent in the left ear.  By applying these hearing 
examination reports to the rating schedule, the veteran's 
numeric designation for hearing impairment in each ear was 
level VIII, which is consistent with a 50 percent evaluation.  
38 C.F.R. § 4.85, Tables VI&VII, Diagnostic Code 6105.  
Consequently, the RO's reduction of the veteran's 70 percent 
rating to 50 percent in June 1996 was appropriate since the 
audiological findings from the April 1996 VA examination 
showed improvement.

The veteran contends that consideration should be given to 
the statements from private physicians and his friends 
attesting to the severity of his hearing impairment.  In this 
regard, it is important to keep in mind that the rating 
process for hearing loss involves a mechanical application of 
VA's rating schedule to the numeric designations assigned 
after audiometric tests are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Thus, audiometric tests 
are crucial to hearing loss evaluations.   

The possibility that the audiological evaluation in April 
1996 was flawed in some way producing false results is remote 
in light of a subsequent VA examination performed in July 
1998 showing results similar to the April 1996 VA 
examination.  Moreover, the claims file was carefully 
reviewed by a VA examiner in January 2000 who opined that 
despite possible variances in audiological testing such as 
the accent of the test giver, the veteran's speech 
discrimination scores remained stable at 52% and that his 
disability determination should be based on these scores.  

As to the private audiological record from Dr. Weir in May 
1996 reflecting speech discrimination scores of 36 percent in 
the right ear and 40 percent in the left ear, there is no 
indication that the test was given using the Maryland CNC 
word list which a requirement for determining hearing 
impairment under 38 C.F.R. § 3.385. 

For the foregoing reasons, the preponderance of the evidence 
is against the veteran's claim for restoration of a 70 
percent rating for bilateral hearing loss effective from 
September 1, 1996.  As such, the benefit of the doubt 
doctrine is not for application and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Restoration of a 70 percent rating for service-connected 
bilateral hearing loss effective on September 1, 1996, is 
denied.


REMAND

Pursuant to the Veterans' Claims Assistance Act, and 
implimenting regulations, outlined above, and a review of the 
veteran's claims file, further medical development is 
necessary before the veteran's bilateral hearing loss can be 
properly assessed as of September 1, 1996.  In this regard, 
the record contains a recent VA audiological assessment 
record dated in November 2000 noting that the purpose of the 
veteran's visit was to obtain current measures of hearing.  
This note makes reference to "Form 10-2364 (Audiological 
Evaluation) for audiological data and notes", but the form 
is not of record.  Also not of record is audiological data in 
1997 which the November 2000 record references.  Such 
evidence is particularly important to this increased rating 
claim in light of the notation in November 2000 that the 
veteran's speech recognition was less than 30 percent in both 
ears.  Accordingly, an attempt must be made to obtain the 
above referenced evidence as well as any additional medical 
evidence not currently on file.  See 38 U.S.C.A. § 5103A(b).  

In the event that the above-noted records cannot be obtained, 
and/or are insufficient to properly assess the veteran's 
current hearing loss, he should be afforded a new 
audiological examination.  See 38 U.S.C.A. § 5103A(d).  Such 
an examination should be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  The examination should be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85 (2000).

In evaluating the veteran's bilateral hearing loss, both 
versions of VA's rating schedule must be considered.  That 
is, the old version pertaining to hearing loss that was in 
effect prior to June 10, 1999, is applicable to this claim as 
well as the new version currently in effect.  38 C.F.R. 
§§ 4.85, 4.86, Tables VI, VIA and VII (1998, 1999).  The 
veteran is entitled to whichever version is most favorable to 
his claim.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The veteran should be contacted and 
requested to identify the names, 
addresses, and approximate dates of 
treatment for all VA, and private health 
care providers, who may possess 
additional records pertaining to his 
bilateral hearing loss.  Efforts to 
obtain pertinent records, including the 
audiological evidence noted in the 
November 2000 VA treatment record, must 
be documented in the claims file and the 
veteran must be informed of the results 
of the requests for records in keeping 
with the VCAA.  Any records received 
should be associated with the claims 
file.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied. 

3.  If deemed necessary to make a 
decision on this claim, the veteran 
should be afforded a new VA audiological 
examination to determine the severity of 
his service-connected bilateral hearing 
loss.  See 38 U.S.C.A. § 5103A(d).  The 
provisions of 38 C.F.R. § 4.85 (2000) 
must be complied with including that the 
examination be conducted by a state-
licensed audiologist and include a 
controlled speech discrimination test 
(Maryland CNC), a puretone audiometry 
test, and be conducted without the use of 
hearing aids.  The examiner should set 
forth in detail all findings that provide 
a basis for his opinions.  The claims 
file should be made available to the 
examiner for review prior to the 
examination.

4.  The RO should readjudicate the 
veteran's claim for a rating greater than 
50 percent from September 1, 1996, for 
his bilaterally hearing loss.  Both the 
old and new version of the regulation 
applicable to rating hearing loss should 
be considered.  38 C.F.R. §§ 4.85, 4.86, 
Tables VI, VIA and VII, Diagnostic Codes 
6100-6110 (1998-1999); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  If 
the outcome remains adverse to the 
veteran, he and his representative should 
be furnished with a new supplemental 
statement of the case and be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 



